 



Exhibit 10.3
G & K SERVICES, INC.
2006 EQUITY INCENTIVE PLAN

1.   Purpose. The purpose of G & K Services, Inc. 2006 Equity Incentive Plan
(the “Plan”) is to motivate directors, key employees and advisors to produce a
superior return to the stockholders of G & K Services, Inc. by offering them an
opportunity to participate in stockholder gains, by facilitating stock ownership
and by rewarding them for achieving a high level of corporate financial
performance. The Plan is also intended to facilitate recruiting and retaining
talented executives for key positions by providing an attractive capital
accumulation opportunity. The Plan was adopted by the Board (as defined below)
on August 23, 2006, subject to the approval of stockholders at the annual
meeting of stockholders scheduled for November 16, 2006.   2.   Definitions.

  2.1.   The following terms, whenever used in this Plan, shall have the
meanings set forth below:

  (a)   “Affiliate” means any corporation or limited liability company, a
majority of the voting stock or membership interests of which is directly or
indirectly owned by the Company, and any partnership or joint venture designated
by the Committee in which any such corporation or limited liability company is a
partner or joint venturer.     (b)   “Award” means a grant made under this Plan
in the form of Performance Shares, Restricted Stock, Restricted Stock Units,
Options, Performance Units, Stock Appreciation Rights, or Stock Awards.     (c)
  “Award Agreement” means a written agreement or other communication evidencing
the terms and conditions of an Award in the form of either an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or a certificate, notice, term sheet or similar
communication.     (d)   “Beneficiary” means the person or persons determined in
accordance with Section 13.     (e)   “Board” means the Board of Directors of
the Company.     (f)   “Change in Control” means the occurrence of any of the
following events:

  (i)   any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Act”) (other than the Company or any
company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the “Beneficial Owner” within the meaning of Rule 13d-3 promulgated
under the Act of 30% or more of the combined voting

 



--------------------------------------------------------------------------------



 



      power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;     (ii)   a change in the composition of the Board since August 23,
2006, (the “Effective Date”), such that the individuals who, as of such date,
constituted the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-12
of Regulation 14A promulgated under the Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person or entity
other than the Board shall not be deemed a member of the Incumbent Board;    
(iii)   a reorganization, recapitalization, merger or consolidation (a
“Corporate Transaction”) involving the Company, unless securities representing
60% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are held subsequent to such transaction by the
person or persons who were the beneficial holders of the outstanding voting
securities entitled to vote generally in the election of directors of the
Company immediately prior to such Corporate Transaction, in substantially the
same proportion as their ownership immediately prior to such Corporate
Transaction; or     (iv)   the sale, transfer or other disposition of all or
substantially all of the assets of the Company.

  (g)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.     (h)   “Committee”
has the meaning set forth in Section 3.     (i)   “Company” means G & K
Services, Inc., a Minnesota corporation.

2



--------------------------------------------------------------------------------



 



  (j)   “Deferred Stock Units” has the meaning set forth in Section 9.     (k)  
“Employee” means an individual who is a common law employee (including an
officer or director who is also an employee) of the Company or an Affiliate.    
(l)   “Fair Market Value” means, on a given date, (i) if there should be a
public market for the Shares on such date, the price at which a Share was last
sold (i.e., closing market price) on the principal United States market for the
Shares, or, if no sale of Shares shall have been reported on such principal
United States market on such date, then the immediately preceding date on which
sales of the Shares have been so reported shall be used, and (ii) if there
should not be a public market for the Shares on such date, the Fair Market Value
shall be the value established by the Committee in good faith.     (m)  
“Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.     (n)  
“Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.     (o)   “Option” means a right to purchase Stock awarded under Section
10.     (p)   “Other Stock-Based Awards” means Awards granted pursuant to
Section 12.     (q)   “Participant” means a person described in Section 5
designated by the Committee to receive an Award under the Plan.     (r)  
“Performance Cycle” means the period of time as specified by the Committee over
which Performance Shares or Performance Units are to be earned.     (s)  
“Performance Shares” means an Award made pursuant to Section 6 which entitles a
Participant to receive Shares, their cash equivalent, or a combination thereof,
based on the achievement of performance targets during a Performance Cycle.    
(t)   “Performance Units” means an Award made pursuant to Section 6 which
entitles a Participant to receive cash, Stock, or a combination thereof, based
on the achievement of performance targets during a Performance Cycle.     (u)  
“Plan” means this 2006 Equity Incentive Plan, as amended from time to time.

3



--------------------------------------------------------------------------------



 



  (v)   “Qualifying Performance Criteria” has the meaning set forth in
Section 16.2.     (w)   “Restricted Stock” means Stock granted under Section 7
that is subject to restrictions imposed pursuant to said Section.     (x)  
“Restricted Stock Unit” means a grant under Section 9 of the right to receive a
Share subject to vesting and such other restrictions imposed pursuant to said
Section, together with dividend equivalents with respect to such Share if and as
so determined by the Committee.     (y)   “Share” means a share of Stock.    
(z)   “Stock” means the Class A Common Stock, $.50 par value per share, of the
Company, as such class of Stock may be redesignated or renamed from time to
time.     (aa)   “Stock Appreciation Right” means a right awarded to a
Participant pursuant to Section 11 that entitles the Participant to receive, in
cash, Stock or a combination thereof, as determined by the Committee, an amount
equal to or otherwise based on the excess of (a) the Fair Market Value of a
Share at the time of exercise over (b) the exercise price of the right, as
established by the Committee on the date the Award is granted.     (bb)   “Stock
Award” means an award of Stock granted to a Participant pursuant to Section 8.  
  (cc)   “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on a
Restricted Stock Unit or Restricted Stock are in effect.

  2.2.   Gender and Number. Except when otherwise indicated by context,
reference to the masculine gender shall include, when used, the feminine gender
and any term used in the singular shall also include the plural.

3.   Administration.

  3.1.   Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board or such other committee selected by the
Board and consisting of two or more members of the Board (the “Committee”). Any
power of the Committee may also be exercised by the Board, except to the extent
that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act, or cause an Award not to
qualify for treatment as “performance based compensation” under Section 162(m)
of the Code. To the extent that any permitted action taken by the Board
conflicts with action taken by the Committee, the Board action shall control.
The Committee may delegate any or all aspects of the day-to-day administration
of the Plan to one or more officers or employees of the Company or any
Affiliate, and/or to one or more agents.

4



--------------------------------------------------------------------------------



 



  3.2.   Powers of the Committee. Subject to the express provisions of this
Plan, the Committee shall be authorized and empowered to take all actions that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are eligible
to be granted Awards under Section 5, to which of such persons, if any, Awards
shall be granted hereunder and the timing of any such Awards; (iii) to grant
Awards to Participants and determine the terms and conditions of Awards,
including the number of Shares subject to Awards, the exercise or exercise price
of such Shares, and the circumstances under which Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of performance
criteria, the occurrence of certain events, or other factors; (iv) to establish
and certify the extent of satisfaction of any performance goals or other
conditions applicable to the grant, issuance, exercisability, vesting, and/or
ability to retain any Award; (v) to prescribe and amend the terms of Award
Agreements or other documents relating to Awards made under this Plan (which
need not be identical) and the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan; (vi) to
determine whether, and the extent to which, adjustments are required pursuant to
Section 25; (vii) to interpret and construe this Plan, any rules and regulations
under this Plan, and the terms and conditions of any Award granted hereunder,
and to make exceptions to any such provisions in good faith and for the benefit
of the Company; and (viii) to make all other determinations deemed necessary or
advisable for the administration of this Plan.     3.3.   Determinations by the
Committee. All decisions, determinations and interpretations by the Committee
regarding the Plan, any rules and regulations under the Plan, and the terms and
conditions of or operation of any Award granted hereunder, shall be final and
binding on all Participants, Beneficiaries, heirs, assigns or other persons
holding or claiming rights under the Plan or any Award. The Committee shall
consider such factors as it deems relevant, in its sole and absolute discretion,
to making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

4.   Shares Available Under the Plan; Limitation on Awards.

  4.1.   Aggregate Limits. Subject to adjustment as provided in Section 25, the
aggregate number of Shares issuable pursuant to all Awards under this Plan shall
not exceed 2,000,000 Shares. Awards of Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, and Stock cannot exceed
667,000 Shares of the 2,000,000 Shares authorized. Said amounts may be increased
by the

5



--------------------------------------------------------------------------------



 



      number of adjusted Company Shares available for issuance under any equity
incentive plan assumed by the Company in connection with a merger or other
acquisition but only if and to the extent determined by the Committee in its
sole discretion. The Shares issued pursuant to Awards granted under this Plan
may consist, in whole or in part, of authorized but unissued Stock or treasury
Stock not reserved for any other purpose.     4.2.   Issuance of Shares. For
purposes of this Section 4, the aggregate number of Shares available for Awards
under this Plan at any time shall not be reduced by Shares subject to Awards
that have been canceled, expired, or forfeited, but shall be reduced by the
portion of Awards settled in cash or withheld in connection with the exercise or
settlement of an Award. Net Share counting shall not be used to determine the
number of Shares available for Awards, nor shall Shares tendered in connection
with the exercise of an Award affect the number of Awards available for issuance
under the Plan.     4.3.   Tax Code Limits. No Participant may be awarded in any
calendar year Awards covering an aggregate of more than 250,000 Shares, which
limits shall be calculated and adjusted pursuant to Section 25 only to the
extent that such calculation or adjustment will not affect the status of any
Award theretofore issued or that may thereafter be issued as “performance based
compensation” under Section 162(m) of the Code. The maximum amount payable
pursuant to that portion of a Performance Unit granted under this Plan in any
calendar year to any Participant that is intended to satisfy the requirements
for “performance based compensation” under Section 162(m) of the Code shall be a
dollar amount not to exceed $5,000,000.

5.   Participation. Participation in the Plan shall be limited to Employees,
prospective employees, directors or advisors of the Company or an Affiliate
selected by the Committee. Options intending to qualify as Incentive Stock
Options may only be granted to Employees of the Company or any subsidiary within
the meaning of the Code. Participation is entirely at the discretion of the
Committee, and is not automatically continued after an initial period of
participation.

6.   Performance Shares and Performance Units. An Award of Performance Shares or
Performance Units, under the Plan shall entitle the Participant to future
payments or Shares or a combination thereof based upon the level of achievement
with respect to one or more pre-established performance criteria (including
Qualifying Performance Criteria) established for a Performance Cycle.

  6.1.   Amount of Award. The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.     6.2.  
Communication of Award. Each Award Agreement evidencing an Award of Performance
Shares or Performance Units shall contain provisions regarding (i) the target
and maximum amount payable to the Participant pursuant to the Award,

6



--------------------------------------------------------------------------------



 



(ii) the performance criteria and level of achievement versus the criteria that
shall determine the amount of such payment, (iii) the Performance Cycle as to
which performance shall be measured for determining the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Award prior to actual payment,
(vi) forfeiture provisions and (vii) such further terms and conditions, in each
case not inconsistent with this Plan, as may be determined from time to time by
the Committee.

  6.3.   Performance Criteria. Performance criteria established by the Committee
shall relate to corporate, group, unit or individual performance, and may be
established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Committee; provided, however, that the performance criteria for any portion of
an Award of Performance Shares or Performance Units that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Award is granted. Multiple performance targets may be used and the components of
multiple performance targets may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities.     6.4.   Discretionary Adjustments. Notwithstanding
satisfaction of any performance goals, the amount paid under an Award of
Performance Shares or Performance Units on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine.  
  6.5.   Payment of Awards. Following the conclusion of each Performance Cycle,
the Committee shall determine the extent to which performance criteria have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Cycle. The Committee shall determine what,
if any, payment is due with respect to an Award and whether such payment shall
be made in cash, Stock or a combination thereof. Payment shall be made in a lump
sum or installments, as determined by the Committee at the time the Award is
granted, commencing as promptly as practicable following the end of the
applicable Performance Cycle, subject to such terms and conditions and in such
form as may be prescribed by the Committee. Payment in Stock may be in
Restricted Stock or Restricted Stock Units, as determined by the Committee at
the time the Award is granted.     6.6.   Termination of Employment. Unless the
Committee provides otherwise:

  (a)   Due to Death or Disability. If a Participant who is an Employee ceases
to be an Employee or if a Participant who is a director ceases to be a director
before the end of a Performance Cycle, in either case by reason of death or

7



--------------------------------------------------------------------------------



 



      permanent disability, the Performance Cycle for such Participant for the
purpose of determining the amount of Award payable shall end at the end of the
calendar quarter immediately preceding the date on which said Participant ceased
to be an Employee or director, as the case may be. The amount of an Award
payable to a Participant (or the Beneficiary of a deceased Participant) to whom
the preceding sentence is applicable shall be paid at the end of the Performance
Cycle, and shall be that fraction of the Award computed pursuant to the
preceding sentence, the numerator of which is the number of calendar quarters
during the Performance Cycle during all of which said Participant was an
Employee or director and the denominator of which is the number of full calendar
quarters in the Performance Cycle.     (b)   Due to Reasons Other Than Death or
Disability. Upon any other termination of employment as an Employee or director
of a Participant during a Performance Cycle, participation in the Plan shall
cease and all outstanding Awards of Performance Shares or Performance Units to
such Participant shall be cancelled.

7.   Restricted Stock Awards. An Award of Restricted Stock under the Plan shall
consist of Shares the grant, issuance, retention, vesting and/or transferability
of which are subject, during specified periods of time, to such conditions and
terms as the Committee deems appropriate. Restricted Stock granted pursuant to
the Plan need not be identical, but each grant of Restricted Stock must contain
and be subject to the terms and conditions set forth below.

  7.1.   Award Agreement. Each Award of Restricted Stock shall be evidenced by
an Award Agreement. Each Award Agreement shall contain provisions regarding
(i) the number of Shares subject to the Award or a formula for determining such
number, (ii) the purchase price of the Shares, if any, and the means of payment,
(iii) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Restricted Stock as may be determined from time to time by the
Committee, (iv) restrictions on the transferability of the Award and (v) such
further terms and conditions, in each case not inconsistent with this Plan, as
may be determined from time to time by the Committee. Shares issued under an
Award of Restricted Stock may be issued in the name of the Participant and held
by the Participant or held by the Company, in each case as the Committee may
provide.     7.2.   Vesting and Lapse of Restrictions. The grant, issuance,
retention, vesting and/or settlement of Shares of Restricted Stock shall occur
at such time and in such installments as determined by the Committee or under
criteria established by the Committee. The Committee shall have the right to
make the timing of the grant and/or the issuance, ability to retain, vesting
and/or settlement of Shares of Restricted Stock subject to continued employment,
passage of time and/or such performance criteria as deemed appropriate by the
Committee.

8



--------------------------------------------------------------------------------



 



  7.3.   Rights as a Stockholder. Unless otherwise determined by the Committee,
a Participant shall have all voting, dividend, liquidation and other rights with
respect to Restricted Stock held by such Participant as if the Participant held
unrestricted Stock; provided that the unvested portion of any award of
Restricted Stock shall be subject to any restrictions on transferability or
risks of forfeiture imposed pursuant to Sections 7.1, 7.2 and 7.4. Unless the
Committee otherwise determines or unless the terms of the applicable Award
Agreement or grant provides otherwise, any non-cash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions and vesting schedule as the Shares to which such dividends or
distributions relate.     7.4.   Termination of Employment. Unless the Committee
provides otherwise:

  (a)   Due to Death or Disability. If a Participant who is an Employee ceases
to be an Employee or if a Participant who is a director ceases to be a director
prior to the lapse of restrictions on Shares of Restricted Stock, in either case
by reason of death or permanent disability, all restrictions on Shares of
Restricted Stock held for the Participant’s benefit shall immediately lapse.    
(b)   Due to Reasons Other Than Death or Disability. Upon any other termination
of employment as an Employee or director prior to the lapse of restrictions,
participation in the Plan shall cease and all Shares of Restricted Stock held
for the benefit of a Participant shall be forfeited by the Participant.

  7.5.   Certificates. The Committee may require that certificates representing
Shares of Restricted Stock be retained and held in escrow by a designated
employee or agent of the Company or any Affiliate until any restrictions
applicable to Shares of Restricted Stock so retained have been satisfied or
lapsed. Each certificate issued in respect to an Award of Restricted Stock may,
at the election of the Committee, bear the following legend:         “This
certificate and the shares of stock represented hereby are subject to the terms
and conditions (including forfeiture provisions and restrictions against
transfer) contained in the 2006 Equity Incentive Plan and the Restricted Stock
Award. Release from such terms and conditions shall obtain only in accordance
with the provisions of the Plan and the Award, a copy of each of which is on
file in the office of the Secretary of G & K Services, Inc.”

8.   Stock Awards.

  8.1.   Grant. A Participant may be granted one or more Stock Awards under the
Plan. Stock Awards shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee.  
  8.2.   Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award

9



--------------------------------------------------------------------------------



 



      under this Section 8 upon the Participant becoming the holder of record of
the Shares granted pursuant to such Stock Award; provided that the Committee may
impose such restrictions on the assignment or transfer of Shares awarded
pursuant to a Stock Award as it considers appropriate.

9.   Restricted Stock Units. Restricted Stock Units are Awards denominated in
units under which the issuance of Shares is subject to such conditions and terms
as the Committee deems appropriate. Restricted Stock Units granted pursuant to
the Plan need not be identical, but each grant of Restricted Stock Units must
contain and be subject to the terms and conditions set forth below. Restricted
Stock Units may be granted without vesting or forfeiture restrictions. Such
Restricted Stock Units may also be called “Deferred Stock Units,” in the
discretion of the Committee.

  9.1.   Award Agreement. Each Award of Restricted Stock Units shall be
evidenced by an Award Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Restricted Stock Units subject to such Award or a
formula for determining such number, (ii) the purchase price of the Shares
subject to the Award, if any, and the means of payment, (iii) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Restricted
Stock Units as may be determined from time to time by the Committee,
(iv) restrictions on the transferability of the Award, and (v) such further
terms and conditions in each case not inconsistent with this Plan as may be
determined from time to time by the Committee.     9.2.   Vesting and Lapse of
Restrictions. The grant, issuance, retention, vesting and/or settlement of
Restricted Stock Units shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee. The
Committee shall have the right to make the timing of the grant and/or the
issuance, ability to retain, vesting and/or settlement of Restricted Stock Units
subject to continued employment, passage of time and/or such performance
criteria as deemed appropriate by the Committee.     9.3.   Rights as a
Stockholder. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger. Shares underlying
Restricted Stock Units shall be entitled to dividends or dividend equivalents
only to the extent provided by the Committee. If an Award of Restricted Stock
Units includes dividend equivalents, an amount equal to the dividends that would
have been paid if the Restricted Stock Units had been issued and outstanding
Shares as of the record date for the dividends shall be paid to the Participant
in cash subject to applicable withholding taxes in accordance with the terms of
the Award as determined by the Committee, consistent with Section 409A of the
Code.

10



--------------------------------------------------------------------------------



 



  9.4.   Termination of Employment. Unless the Committee provides otherwise:

  (a)   Due to Death or Disability. If a Participant who is an Employee ceases
to be an Employee or if a Participant who is a director ceases to be a director,
in either case by reason of the Participant’s death or permanent disability, all
restrictions on the Restricted Stock Units of the Participant shall lapse in
accordance with the terms of the Award as determined by the Committee.     (b)  
Due to Reasons Other Than Death or Disability. For Awards designated Restricted
Stock Units by the Committee, if a Participant ceases employment as an Employee
or director for any reason other than death or permanent disability, all
Restricted Stock Units of the Participant and all rights to receive dividend
equivalents thereon shall immediately terminate without notice of any kind and
shall be forfeited by the Participant. The forgoing sentence shall not apply to
an Award designated as a Deferred Stock Unit by the Committee unless the
Committee provides to the contrary in the Award.

10.   Options. The Committee may grant an Option or provide for the grant of an
Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals (which may include Qualifying
Performance Criteria). Except to the extent provided herein, no Participant (or
Beneficiary of a deceased Participant) shall have any rights as a stockholder
with respect to any Shares subject to an Option granted hereunder until said
Shares have been issued. Options granted pursuant to the Plan need not be
identical, but each Option must contain and be subject to the terms and
conditions set forth below.

  10.1.   Type of Option; Number of Shares. Each Option shall be evidenced by an
Award Agreement identifying the Option represented thereby as an Incentive Stock
Option or Non-Qualified Stock Option, as the case may be, and the number of
Shares to which the Option applies.     10.2.   Exercise Price. The exercise
price under each Option shall be established by the Committee and shall not be
less than the Fair Market Value of the Shares subject to the Option on the date
of grant; provided, however, that the exercise price per Share with respect to
an Option that is granted in connection with a merger or other acquisition as a
substitute or replacement award for options held by optionees of the acquired
entity may be less than 100% of the Fair Market Value on the date such Option is
granted.     10.3.   Exercisability. The Committee shall have the right to make
the timing of the ability to exercise any Option subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Committee.

11



--------------------------------------------------------------------------------



 



  10.4.   Exercise Term. Each Option shall have a Term established by the
Committee, provided that no Incentive Stock Option shall be exercisable after
ten years from the date of grant.     10.5.   Payment for Shares. The exercise
price of the Shares with respect to which an Option is exercised shall be
payable at the time of exercise in accordance with procedures established by the
Company. The exercise price of any Option may be paid in cash or, to the extent
allowed by the Committee, an irrevocable commitment by a broker to pay over such
amount from a sale of the Shares issuable under an Option, the delivery (either
physically or by attestation) of previously-owned Shares, or a combination
thereof.     10.6.   No Repricing. Other than in connection with a change in the
Company’s capitalization (as described in Section 25), an Option may not be
re-priced without stockholder approval (including canceling previously awarded
Options and re-granting them with a lower exercise price).     10.7.   No Reload
Grants. Stock Options shall not be granted under the Plan in consideration for
and shall not be conditioned upon the delivery of Shares to the Company in
payment of the exercise price and/or tax withholding obligation under any other
employee stock option or stock appreciation right.     10.8.   Incentive Stock
Options. In the case of an Incentive Stock Option, each Option shall be subject
to any terms, conditions and provisions as the Committee determines necessary or
desirable in order to qualify the Option as an Incentive Stock Option.
Notwithstanding anything to the contrary in this Section 10, in the case of an
Incentive Stock Option (a) if the Participant owns stock possessing more than 10
percent of the combined voting power of all classes of stock of the Company (a
“10% Stockholder”), the exercise price of such Option must be at least
110 percent of the Fair Market Value of the Common Stock on the date of grant,
and the Option must expire within a period of not more than five years from the
date of grant, and (b) termination of employment will be deemed to occur when
the person to whom an Award was granted ceases to be an employee (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company and its subsidiaries. Notwithstanding anything in
this Section 10 to the contrary, Options designated as Incentive Stock Options
shall not be eligible for treatment under the Code as Incentive Stock Options
(and shall be deemed Non-Qualified Stock Options) to the extent that either
(i) the aggregate Fair Market Value of Shares (determined as of the time of
grant) with respect to which such Options are exercisable for the first time by
the

12



--------------------------------------------------------------------------------



 



      Participant during any calendar year (under all plans of the Company and
any Affiliate) exceeds $100,000, taking Options into account in the order in
which they were granted, and (ii) such Options otherwise remain exercisable but
are not exercised within three months of termination of employment (or such
other period of time provided in Section 422 of the Code).     10.9.  
Termination of Employment.

  (a)   Due to Death or Disability. If a Participant who is an Employee ceases
to be an Employee or if a Participant who is a director ceases to be a director
in either case by reason of death or permanent disability, each outstanding
Option shall become exercisable to the extent and for such period or periods
determined by the Committee but not beyond the expiration date of said Option.
If a Participant dies before exercising all outstanding Options, the outstanding
Options shall be exercisable by the Participant’s Beneficiary.     (b)   Other
Than Death or Disability. Unless the Committee provides otherwise, upon any
other termination of employment as an Employee or director, all rights of the
Participant under this Plan shall immediately terminate without notice of any
kind.

11.   Stock Appreciation Rights.

  11.1.   General. An Award of a Stock Appreciation Right shall entitle the
Participant, subject to terms and conditions determined by the Committee to
receive upon exercise of the right an amount equal to or otherwise based on the
excess of (a) the Fair Market Value of a Share at the time of exercise over
(b) the exercise price of the right, as established by the Committee on the date
the Award is granted. Stock Appreciation Rights may be granted to Participants
from time to time either in tandem with, or as a component of, an Option granted
under Section 10, other Awards granted under the Plan or stock options granted
under any other Company equity compensation plan (“tandem SARs”) or without
reference to other Awards or stock options (“freestanding SARs”). Any Stock
Appreciation Right granted in tandem with an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option. The Committee may provide that the exercise of a
tandem SAR will be in lieu of the exercise of the stock option or Award in
connection with which the tandem SAR was granted. A tandem SAR may not be
exercised at any time when the per Share Fair Market Value of the Shares to
which it relates does not exceed the exercise price of the Option associated
with the tandem SAR. The provisions of Stock Appreciation Rights need not be the
same with respect to each grant or each recipient. All freestanding SARs shall
be granted subject to the same terms and conditions applicable to Options as set
forth in Section 10, and all tandem SARs shall have the same vesting,
exercisability, forfeiture and termination provisions as such Award or stock
option to which they relate. Subject to the foregoing sentence and the terms of
the Plan, the Committee may impose such other

13



--------------------------------------------------------------------------------



 



      conditions or restrictions on any Stock Appreciation Right as it shall
deem appropriate.     11.2.   Exercise Price. The per Share price for exercise
of Stock Appreciation Rights shall be determined by the Committee, but shall be
a price that is equal to or greater than 100% of the Fair Market Value of the
Shares subject to the Award on the date of grant; provided, however, that the
per Share exercise price with respect to a Stock Appreciation Right that is
granted in connection with a merger or other acquisition as a substitute or
replacement award for stock appreciation rights held by awardees of the acquired
entity may be less than 100% of the Fair Market Value on the date such Award is
granted.     11.3.   No Repricing. Other than in connection with a change in the
Company’s capitalization (as described in Section 25), a Stock Appreciation
Right may not be re-priced without stockholder approval (including canceling
previously awarded Stock Appreciation Rights and re-granting them with a lower
exercise price). However, the Committee may, at any time or from time to time
authorize the Company, in the case of a Stock Appreciation Rights exchange
without shareholder approval, and with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any, or all, outstanding Awards. The Committee may at any time buy from a
Participant a Stock Appreciation Right previously granted with payment in cash,
Shares or other consideration, based on such terms and conditions as the
Committee and the Participant shall agree.     11.4.   No Reload Grants. Stock
Appreciation Rights shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other employee
stock option or stock appreciation right.     11.5.   Termination of Employment.

  (a)   Due to Death or Disability.

  (i)   If a Participant who is an Employee ceases to be an Employee or if a
Participant who is a director ceases to be a director, in either case by reason
of death or permanent disability, each outstanding freestanding SAR shall become
exercisable to the extent and for such period or periods determined by the
Committee but not beyond the expiration date of said Stock Appreciation Right.  
  (ii)   If a Participant who is an Employee ceases to be an Employee or if a
Participant who is a director ceases to be a director, in either case by reason
of death or permanent disability, each outstanding tandem SAR shall become
exercisable to the extent and for such period or periods determined by the
Committee but not beyond the expiration date of said Stock Appreciation Right.
If a Participant

14



--------------------------------------------------------------------------------



 



      dies before exercising all tandem SARs, the outstanding tandem SARs shall
be exercisable by the Participant’s Beneficiary.

  (b)   Other Than Death or Disability. Unless the Committee provides otherwise,
upon any other termination of employment as an Employee or director, all rights
of the Participant under this Plan shall immediately terminate without notice of
any kind.

  11.6   Payment. Upon exercise of a Stock Appreciation Right, payment shall be
made in the form of cash, Shares or a combination thereof as determined by the
Committee at the time the Award is granted. However, notwithstanding any other
provisions of this Plan, in no event may the payment (whether in cash or Stock)
upon exercise of a Stock Appreciation Right exceed an amount equal to 100% of
the Fair Market Value of the Shares subject to the Stock Appreciation Right at
the time of grant.

12.   Other Stock-Based Awards. The Committee, in its sole discretion, may grant
or sell Awards of Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares. Such
Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive, or vest with respect to, one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance objectives.
Other Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine the number of Shares to be awarded to a Participant under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

13.   Nontransferability of Rights. Unless the Committee provides otherwise,
(i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and signing a written
beneficiary designation form which is delivered to and accepted by the Company,
designate a beneficiary to receive any payment and/or exercise any rights with
respect to outstanding Awards upon the Participant’s death. If at the time of
the Participant’s death there is not on file a fully effective beneficiary
designation form, or if the designated beneficiary did not survive the
Participant, the person or persons surviving at the time of the Participant’s
death in the first of the following classes of beneficiaries in which there is a
survivor, shall have the right to receive any payment and/or exercise any rights
with respect to outstanding Awards:

15



--------------------------------------------------------------------------------



 



  (a)   Participant’s surviving spouse;     (b)   Equally to the Participant’s
children, except that if any of the Participant’s children predecease the
Participant but leave descendants surviving, such descendants shall take by
right of representation the share their parent would have taken if living;    
(c)   Participant’s surviving parents equally;     (d)   Participant’s surviving
brothers and sisters equally; or     (e)   The legal representative of the
Participant’s estate.

    If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.   14.  
Termination of Employment.

  14.1.   Transfers of employment between the Company and an Affiliate, or
between Affiliates, will not constitute termination of employment for purposes
of any Award.     14.2.   Subject to compliance with applicable law, the
Committee may specify whether any authorized leave of absence or absence for
military or government service or for any other reasons will constitute a
termination of employment for purposes of the Award and the Plan.

15.   Change in Control. In the event of a Change in Control after the Effective
Date, the Committee may (subject to Section 25), but shall not be obligated to,
(a) accelerate, vest or cause the restrictions to lapse with respect to, all or
any portion of an Award, (b) cancel Awards for fair value (as determined in the
sole discretion of the Committee) which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of Shares subject to such Options or Stock Appreciation Rights (or,
if no consideration is paid in any such transaction, the Fair Market Value of
the Shares subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price of such Options or Stock Appreciation Rights, and which
for Performance Shares and Performance Units may be determined as if the
Performance Cycle ended as of the close of the calendar quarter preceding the
consummation of the Corporate Transition, with a pro rata portion of the Award
payable based upon the number of completed calendar quarters in the Performance
Cycle, (c) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion, or
(d) provide that for a period of at least 30 days prior to the Change in

16



--------------------------------------------------------------------------------



 



    Control, Options or Awards shall be exercisable as to all Shares subject
thereto and that upon the occurrence of the Change in Control, such Option or
Awards shall terminate and be of no further force and effect.   16.   Qualifying
Performance-Based Compensation.

  16.1.   General. The Committee may specify that all or a portion of any Award
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code; provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time such Award is granted. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
Shares issued or the amount paid under an Award may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine.  
  16.2.   Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified and determined by the
Committee: (a) cash flow, (b) earnings per share of the Company, (c) earnings
before interest, taxes and amortization, (d) share price performance, (e) return
on capital, (f) return on assets or net assets, (g) revenue, (h) net earnings or
net income, (i) operating income or net operating income, (j) operating profit
or net operating profit, (k) operating margin or profit margin, (l) return on
operating revenue, (m) return on invested capital, (n) market segment share,
(o) brand recognition/acceptance, (p) customer satisfaction, (q) return on
equity or (r) total stockholder return. The Committee may appropriately adjust
any evaluation of performance under a Qualifying Performance Criteria to exclude
any of the following events that occurs during a Performance Cycle: (i) asset
write-down, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in or under provisions under tax laws, accounting principles or other
such laws or provisions affecting reported results, (iv) accruals for
reorganizations or restructuring programs, and (v) any extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year. Any Qualifying Performance Criteria must be objectively
determinable, must be established by the Committee while the outcome for the

17



--------------------------------------------------------------------------------



 



      Performance Cycle is substantially uncertain and while no more than
90 days, or if less, 25 percent of the number of days in the Performance Cycle
have passed, and must otherwise meet the requirements of Section 162(m) of the
Code.

17.   Effective Date of the Plan. The Plan was adopted by the Board on
August 23, 2006, subject to approval of the shareholders of the Company at the
next annual meeting. If this Plan is not approved by the shareholders in
accordance with Minnesota Statute Section 302A.437, at the next annual meeting,
this Plan shall be void. The Plan shall remain available for the grant of Awards
until all shares available for grant have been awarded and all Awards have been
settled. Notwithstanding the foregoing, the Plan may be terminated at such
earlier time as the Board may determine. Termination of the Plan will not affect
the rights and obligations of the Participants and the Company arising under
Awards theretofore granted and then in effect.   18.   Right to Terminate
Employment. Nothing in the Plan shall confer upon any Participant the right to
continue in the employment of the Company or any Affiliate or affect any right
which the Company or any Affiliate may have to terminate employment of the
Participant.   19.   Compliance With Laws; Listing and Registration of Shares.
All Awards granted under the Plan (and all issuances of Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine that the listing, registration or qualification of the Shares covered
thereby upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of such Award or
the issue or purchase of Shares thereunder, such Award may not be exercised in
whole or in part, or the restrictions on such Award shall not lapse, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.   20.   Conditions and Restrictions Upon Securities Subject to
Awards. The Committee may provide that the Shares issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any re-sales
by the Participant or other subsequent transfers by the Participant of any
Shares issued under an Award, including without limitation (a) restrictions
under an insider trading policy or pursuant to applicable law, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and holders of other Company equity compensation arrangements, and
(c) restrictions as to the use of a specified brokerage firm for such re-sales
or other transfers.

18



--------------------------------------------------------------------------------



 



21.   Withholding Taxes. The Company or an Affiliate shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or an
Affiliate), including all payments under this Plan, or make other arrangements
for the collection of (including through the sale of Shares otherwise issuable
pursuant to the applicable Award), all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Award, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Award or a disqualifying disposition of Common Stock received
upon exercise of an Incentive Stock Option; or (b) require a Participant
promptly to remit the amount of such withholding to the Company before taking
any action with respect to an Award. To the extent specified by the Committee,
withholding may be satisfied by withholding Stock to be received upon exercise
or vesting of an Award or by delivery to the Company of previously owned Stock.
In addition, the Company may reasonably delay the issuance or delivery of Shares
pursuant to an Award as it determines appropriate to address tax withholding and
other administrative matters.   22.   Deferral of Payments. The Committee may,
in an Award Agreement or otherwise, provide for the deferred delivery of Shares
upon settlement, vesting or other events with respect to Restricted Stock or
Restricted Stock Units, or in payment or satisfaction of an Award of Performance
Shares or Performance Units. Notwithstanding anything herein to the contrary, in
no event will any deferral of the delivery of Shares or any other payment with
respect to any Award be allowed if the Committee determines, in its sole
discretion, that the deferral would result in the imposition of additional tax
under Section 409A(1)(B) of the Code. Shares that are allocated after the
Effective Date in connection with the deferral of an Award under the Director
Deferred Compensation Plan (which includes dividend equivalents that are to be
allocated under that plan after the Effective Date in connection with deferrals
under the 1996 Director Stock Option Plan) or Shares that are allocated after
the Effective Date under any other deferred compensation plan allowing for
payment in Shares that refers specifically to this Plan, shall be issued under
this Plan. Such issuances shall reduce the number of Shares available for Awards
under this Plan.   23.   No Liability of Company. The Company and any Affiliate
which is in existence or hereafter comes into existence shall not be liable to a
Participant, Beneficiary or any other person as to: (a) the non-issuance or sale
of Stock as to which the Company has been unable to obtain from any regulatory
body having jurisdiction over the matter, the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder;
(b) any tax consequence to any Participant, Beneficiary or other person due to
the receipt, exercise or settlement of any Award granted hereunder; or (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of Shares issued pursuant to any Award.   24.   Amendment, Modification and
Termination of the Plan. The Board or Committee may at any time terminate,
suspend or modify the Plan, except that the Board or Committee will not, without
authorization of the stockholders of the Company, effect any change (other

19



--------------------------------------------------------------------------------



 



    than through adjustment for changes in capitalization as provided in
Section 25) which will:

  (a)   increase the total amount of Stock which may be awarded under the Plan;
    (b)   increase the individual maximum limits in Section 4.3;     (c)  
change the class of persons eligible to participate in the Plan;     (d)  
reduce the exercise price of outstanding Options or Stock Appreciation Rights;
or     (e)   otherwise amend the Plan in any manner requiring stockholder
approval by law or under listing requirements of any exchange or interdealer
quotation system on which the Shares are listed.

    No termination, suspension, or modification of the Plan will adversely
affect any right acquired by any Participant or any Beneficiary under an Award
granted before the date of termination, suspension, or modification, unless
otherwise agreed to by the Participant; but, it will be conclusively presumed
that any adjustment for changes in capitalization provided for in Section 25
does not adversely affect any right.   25.   Adjustment for Changes in
Capitalization.

  (a)   In the event that the number of Shares shall be increased or decreased
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off, dividend (other than regular, quarterly cash
dividends), or otherwise, then each Share that has been authorized for issuance
under the Plan, whether such Share is then currently subject to or may become
subject to an Award under the Plan, as well as the per share limits set forth in
Section 4, shall be appropriately adjusted by the Committee to reflect such
increase or decrease, unless the Company provides otherwise under the terms of
such transaction. The terms of any outstanding Award shall also be adjusted by
the Committee as to price, number of Shares subject to such Award and other
terms to reflect the foregoing events.     (b)   In the event there shall be any
other change in the number or kind of outstanding Shares, or any stock or other
securities into which such Shares shall have been changed, or for which it shall
have been exchanged, whether by reason of a merger, consolidation or otherwise,
then the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected. In addition, in the event of such change
described in this paragraph, the Committee may accelerate the time or times at
which any Award may be exercised and may provide for cancellation of such
accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion. Notwithstanding anything to the contrary
herein, any adjustment to Options granted pursuant to this Plan intended to
qualify as Incentive Stock Options shall comply with the requirements,
provisions and restrictions of the Code.

20



--------------------------------------------------------------------------------



 



  (c)   No right to purchase fractional Shares shall result from any adjustment
in Awards pursuant to this Section 25. In case of any such adjustment, the
Shares subject to the Award shall be rounded down to the nearest whole Share.
Notice of any adjustment shall be given by the Company to each Participant,
which shall have been so adjusted and such adjustment (whether or not notice is
given) shall be effective and binding for all purposes of the Plan.

26.   Transferability. Unless the Award Agreement (or an amendment thereto
authorized by the Committee) expressly states that the Award is transferable, no
Award granted under this Plan, nor any interest in such Award, may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner, other than by will or the laws of descent and distribution. The
Committee may grant an Award or amend an outstanding Award to provide that the
Award is transferable or assignable (a) in the case of a transfer without the
payment of any consideration, to any “family member” as such term is defined in
Section A.1(a)(5) of the General Instructions to Form S-8 under the Securities
Act of 1933, as such may be amended from time to time, and (b) in any transfer
described in clause (ii) of Section A.1(a)(5) of the General Instructions to
Form S-8 under the 1933 Act as amended from time to time, provided that
following any such transfer or assignment the Award will remain subject to
substantially the same terms applicable to the Award while held by the
Participant to whom it was granted, as modified as the Committee shall determine
appropriate, and as a condition to such transfer the transferee shall execute an
agreement agreeing to be bound by such terms; provided further, that an
Incentive Stock Option may be transferred or assigned only to the extent
consistent with Section 422 of the Code. Any purported assignment, transfer or
encumbrance that does not qualify under this Section 26 shall be void and
unenforceable against the Company.   27.   International Participants. With
respect to Participants who reside or work outside the United States of America
and who are not (and who are not expected to be) “covered employees” within the
meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or an Affiliate.   28.   Other Benefit Plans. All Awards shall
constitute a special incentive payment to the Participant and shall not be taken
into account in computing the amount of salary or compensation of the
Participant for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the Participant, unless
such plan or agreement specifically provides otherwise.   29.   Choice of Law.
The Plan shall be governed by and construed in accordance with the laws of the
State of Minnesota without regard to conflicts of laws, and except as otherwise
provided in the pertinent Award agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
Minneapolis, Minnesota.

21



--------------------------------------------------------------------------------



 



30.   Section 409A. Notwithstanding other provisions of the Plan or any Award
agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code.

22